Citation Nr: 1451068	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for headaches (claimed as loss of consciousness).

4.  Entitlement to service connection for a left elbow disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.  These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Board hearing via videoconference in February 2013; a transcript of which is contained in the Virtual VA paperless claims processing system.  

A review of the Veterans Benefits Management System contains no records for this appeal.  The additional records in the Virtual VA system are either irrelevant to the issues on hand or duplicative of evidence contained within the paper claims file.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, cervical spine degenerative disc disease and degenerative joint disease is related to active service.

2.  With resolution of the doubt in favor of the Veteran, headaches are related to cervical spine degenerative disc and joint disease.

3.  The Veteran does not have a left elbow disorder.  

CONCLUSIONS OF LAW

1. Cervical spine degenerative joint and disc disease is related to active service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The Veteran's headaches are related to active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The Veteran does not have a left elbow disorder.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2010 and September 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records (STRs), VA outpatient treatment records and private medical records. 

The Veteran has also been afforded a VA examination for his left elbow in September 2010.  The examiner performed a physical examination of the Veteran and a full review of the claims file and found the Veteran does not have a present left elbow disorder.  The Board finds this examination and opinion to be adequate because it was predicated upon a thorough examination of the Veteran, to include diagnostic testing and considered the Veteran's lay statements.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)  

The Veteran also provided relevant testimony during the hearing before the undersigned in February 2013.  The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties:  (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103(c)(2) (2014).  The undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder. The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also 38 C.F.R. § 3.303(a).

Service treatment records show the Veteran fell an unknown distance down several flights of stairs during service in September 1977.  The Veteran was treated for loss of consciousness and two large lacerations to the head and a hematoma to the left forearm.  Therefore, the record shows the Veteran experienced an in-service injury; the first element of service connection is met for each of the three claims.    

Cervical spine and headache disorders

Post service treatment records show that the Veteran has degenerative disc and joint disease of the cervical spine and headaches.  Therefore, the second element of service connection has been met for these disorders as the evidence of record demonstrates current disabilities.

Thus, the issue for resolution is nexus.  The Veteran submitted VA treatment records from February 2010, in which the physician noted that multiple levels of cervical spine degenerative joint disease "certainly could all be related to traumatic injury with fall."  A September 2010 VA examination was conducted upon a review of the claims file.  The examiner concluded that cervical spine disease was not related to service as these were degenerative processes that have developed over time, coupled with limited documentation of complaints in the claims file.  

An October 2010 VA examination was conducted without the claims file.  The examiner found that temporal link between the in-service incident and headaches could not be clearly established because the Veteran did not have a good recollection of the sequence.  The examiner noted that review of the claims file may be useful.  In a November 2010 addendum, the examiner stated that there was not enough evidence to link the in-service injury with headaches, but that there was sufficient evidence to link the injury with his current cervical pain.  Also, at the November 2010 VA examination, the Veteran described headaches in combination with his cervical pain.  The examiner found that the Veteran experiences a "musculoskeletal type of headache that seems to arise in the high cervical area and radiate forward to the head."  

The Veteran appeared at a Board hearing in February 2013, at which time he testified that he has been experience neck and back pain since his fall in service, along with headaches and pain in his left elbow.  

The Board finds that service connection is warranted for the cervical spine and headaches as the weight of the evidence indicates a relationship to service or to a service-connected disability.  Regarding the cervical spine disorders, the February 2010 VA physician statement is speculative and provides no rationale.  The September 2010 VA examination opinion appears to be impermissibly based on lack of contemporaneous treatment in the file.  The November 2010 addendum opinion, however, provided a positive nexus opinion upon a thorough review of the claims file.  Regarding the headaches, although no examiner expressly provided a nexus opinion, the 2010 VA examiner essentially noted that the headaches were associated with the cervical spine.  Accordingly, the third element of nexus has been met.  Therefore, the evidence is in favor of the Veteran's claims of service connection for a cervical spine disorder and a headache disorder and they are granted.

Left elbow disorder

Regarding the Veteran's claim of service connection for a left elbow disorder, the Board finds that service connection is not warranted.  Although the service treatment records show the Veteran sustained a hematoma to the left forearm as a result of his in-service fall, the Veteran's post service treatment records show no evidence of a left elbow disorder.  

The Veteran underwent a VA examination in September 2010.  X-rays of the left elbow were taken that showed a normal left elbow with no evidence of trauma.  A physical examination showed range of motion from 0 to 135 degrees with no pain or tenderness.  As a result, the examiner opined that the Veteran has no current chronic left elbow disorder that can be caused by or related to the left hematoma he sustained as a result of the in-service fall.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Board has considered the Veteran's competent and credible hearing testimony that he has pain in his left elbow, the objective examination results of the September 2010 VA examiner and the lack of a diagnosis of a disorder anywhere in the treatment records weigh against the existence of a disability and are found to be more probative than the Veteran's lay statements.  Pain, standing alone, does not constitute a disability without an identified basis for the finding or symptom.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001)

Therefore, the claim for service connection for a left elbow disorder must be denied because the first essential criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.  As the preponderance of the evidence weighs against the claim of service connection for a left elbow disorder, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for cervical spine degenerative disc and joint disease is granted.

Service connection for a headache disorder is granted.

Service connection for a left elbow disorder is denied.  


REMAND

Remand is necessary for an opinion regarding whether the Veteran's lumbar spine disorder is due to service or a service-connected disorder.  

As per the above decision, the Board is presently granting the Veteran service connection for a cervical spine disorder due to an in-service fall.  The Veteran submitted VA treatment records from February 2010, in which the physician stated "DJD multiple levels of C spine, T spine, L spine - certainly could all be related to traumatic injury with fall."  However, the Board finds that this opinion is speculative and does not contain a rationale as to why the Veteran's lumbar spine disorder may be due to his in-service injury.  Meanwhile, the September 2010 negative VA opinion appears to rely impermissibly on a lack of documented treatment when the Veteran has reported continuous symptoms.  Given the Board's actions above, an addendum VA examination is required to determine if the Veteran's lumbar disorder is due to his in-service injury or to his now, service-connected cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the November 2010 VA examiner to obtain an addendum opinion regarding the etiology of his lumbar spine disorder. If that examiner is unavailable, another examiner may provide an opinion.  If an examination is deemed necessary, it must be provided. The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was caused by active service, is due to his service-connected cervical spine degenerative disc and joint disease, or is aggravated by his cervical spine degenerative disc and joint disease.  If the Veteran is found to have arthritis of the back, the examiner should provide an opinion as to whether it is at least as likely as not that the arthritis began within one year after discharge from active service or is related to any incident of service.

The examiner must consider the Veteran's lay statements regarding onset of his back pain.

2. Thereafter, review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the AOJ should undertake it before readjudication of the claims.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


